 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 43 
In the House of Representatives, U. S.,

January 13, 2009
 
RESOLUTION 
Recognizing the efforts of those who serve their communities on Martin Luther King Day and promoting the holiday as a day of national service. 
 
 
Whereas the King Holiday and Service Act, a law designating Martin Luther King Day as a national day of volunteer service, was signed into law in 1994;  
Whereas millions of Americans have been inspired by the life and work of Dr. Martin Luther King, Jr. to serve their neighbors and communities every third Monday of January;  
Whereas serving one’s community for the betterment of every individual speaks to the high character, transformative world view, and everyday practice of Dr. Martin Luther King, Jr.;  
Whereas the efforts of national service volunteers have been a steadfast foundation of our Nation’s infrastructure, supporting not only individuals and families in need, but acting in response to national catastrophes and natural disasters;  
Whereas citizens have the opportunity to participate in thousands of already scheduled events all across the country, as well as create and implement a community service project where they identify the need;  
Whereas the Corporation for National and Community Service, is working with the Martin Luther King, Jr. Center for Nonviolent Social Change, and thousands of other nonprofit, community, national service, and education organizations across the country to encourage Americans to serve on this holiday and throughout the year; and  
Whereas leaders at the Federal, State and local level are planning to use the Martin Luther King Day and Inauguration Day to rally our Nation to commit to serve and to make an ongoing commitment to service: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages all Americans to pay tribute to the life and works of Dr. Martin Luther King, Jr. through participation in community service projects on Martin Luther King Day;  
(2)recognizes the inherent value of community service and volunteerism in the creation of civil society and as a means of non-violent community progress consistent with the works of Dr. Martin Luther King, Jr.;  
(3)recognizes the benefits of the collaborative work by the many organizations that promote, facilitate, and carry out needed service projects nationwide;  
(4)encourages its members and colleagues to urge their constituents, both in congressional districts and those visiting the District of Columbia on Inauguration Day, to participate in community service projects; and  
(5)acknowledges that by serving one’s country, one’s community and one’s neighbor our Nation makes progress in civility, equality, and unity consistent with the values and life’s work of Dr. Martin Luther King, Jr.  
 
Lorraine C. Miller,Clerk.
